Citation Nr: 0203386	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  98-12 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.  

2.  Entitlement to service connection for the claimed 
residuals of a cold injury of the feet.  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945 in WWII.  He was a Prisoner of War (POW) of the 
German government from April 1, 1944 to May 3, 1945.  

This case comes to Board of Veterans' Appeals (Board) on 
appeal from rating decisions made by the RO in December 1997 
and July 2001.  

In a rating decision in December 1998, a Decision Review 
Officer (DRO) at the RO assigned an increased rating of 50 
percent for the service-connected PTSD, effective on 
September 26, 1997.  

The Board notes that VA has appointed the veteran's spouse to 
serve as his custodian, and that she has acted on his behalf 
in the prosecution of his case.  Thus, the Board determines 
that she is now the appellant in the veteran's case.   

The appellant has essentially argued that the veteran is in 
need of aid and attendance; however, she cannot be said to 
have been disagreeing with a decision regarding special 
monthly compensation benefits, as none has yet been made.  
That issue is therefore referred to the RO for adjudication.  

(The Board has also undertaken to consider the issue of a 
total compensation rating based on individual unemployability 
as reflected on the first page.  This matter is addressed in 
the Remand portion of this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims for PTSD and for residuals of cold 
injury to the feet has been obtained.  

2.  The veteran's service-connected PTSD is shown to more 
nearly approximate a level of disability consistent with that 
of occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships.  

3.  The veteran's service-connected PTSD is not shown to be 
productive of total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, memory loss for 
names of close relatives, own occupation or own name.  

4.  The veteran is not shown to have complaints of foot pain, 
numbness and tingling of his toes or other current disability 
due to cold exposure or other incident suffered in service.  



CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a 70 rating, 
but not more, for the service-connected PTSD are met.  38 
U.S.C.A. §§ 1101, 1155, 5100, 5102, 5103, 5103A, 5104, 5107, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.10, 4.126, 4.129, 4.130 including Diagnostic Code 9411 
(2001).  

2.  The veteran is not shown to have a disability manifested 
by foot pain, numbness and tingling of the toes due to a cold 
injury or other disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5104, 5107, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

Among other things, the VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to notify and assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West , 12 Vet. App. 477 (1999),withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations were 
effective November 9, 2000.  

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  

The record shows that the claimant was notified of the RO's 
decisions.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, as well as 
the May 2001 VCAA letter, informed the claimant of the 
information and evidence needed to substantiate the claim.  

The Board notes that the veteran's spouse was made his 
custodian during the pendency of this appeal, and that the 
veteran initially requested a hearing before a Member of the 
Board in his VA Form 9, dated in August 1998.  However, as 
the RO specifically sent the veteran and his custodian spouse 
notice of the right to a hearing, and because the veteran's 
custodian spouse subsequently specifically revoked the 
request for a hearing in a statement dated on December 24, 
2001, the Board finds that VA's duties have been fulfilled in 
this regard.  Thus, VA has met its duty of informing the 
claimant.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  Other than the veteran's service medical records, 
which have been previously determined to have been 
unavailable, the claimant has not referenced any unobtained 
or obtainable evidence that might aid the claim.  

Hence, another remand for the RO to address the VCAA, in the 
first instance, would serve no useful purpose.  See Soyini, 1 
Vet. App. at 546 (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided.)  

For the reasons previously set forth, the Board finds that 
the claimant has been given ample opportunity to provide 
evidence and argument in support of her claims, and 
determines that the directives of VCAA have been complied 
with regarding VA's duties to notify and to assist her.  


II.  PTSD

In a December 1998 rating decision, a DRO at the RO assigned 
a 50 percent evaluation for the service-connected PTSD.  An 
effective date of September 26, 1997 was assigned.  

The appellant presently contends that the severity of the 
veteran's service-connected PTSD is greater than that 
reflected by the current 50 percent evaluation.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2.  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411, which provides that a 50 percent 
evaluation may be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher, or 70 percent, rating may be assigned where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  

A 100 percent schedular rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R.  §  4.130, Diagnostic Code 9411.  

The Board notes that the evidence in the claims file shows 
that the veteran served in the Army Air Force during WWII and 
was shot down on his 13th mission over Germany.  Reportedly, 
when his plane crash landed, the navigator had died.  The 
veteran was ultimately interned and was a POW of the German 
government from April 1, 1944 to May 3, 1945.  The record 
shows that his weight dropped from 195 to 139 pounds, and 
that he had had dysentery and trench foot upon liberation.  
The veteran also recalled marching for a total of 18 days 
from Stalag 17b to another prison camp in Austria, prior to 
his liberation.  

The recently received evidence includes that of VA 
examination reports, private medical records and lay 
statements from the veteran's family.  

After a careful review of the entire evidence of record, the 
Board determines that the service-connected PTSD is 
productive of a disability picture that more nearly 
approximates the criteria warranting the assignment of a 70 
percent rating.  

That is, the veteran is shown to have manifested suicidal 
ideation and obsessive rituals which interfere with routine 
activities, in the January 2001 VA examination report; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, and 
difficulty in adapting to stressful circumstances; as noted 
in his wife's lay statement dated August 2001; impaired 
impulse control, such as unprovoked irritability, in the 
November 1998 VA examination report; and neglect of personal 
appearance and hygiene, as shown in the July 2001 VA dental 
note.  

The Board notes that the veteran has been assessed with 
impaired short term memory deficits as a result of a non-
service-connected CVA and resulting dementia; however, the 
Board still finds that the evidence shows that a 70 percent 
rating for his PTSD symptomatology is warranted.  

The veteran's most significant PTSD symptoms were noted to be 
his recurrent nightmares that could occur nightly to the 
extent that the veteran slept uninterrupted for only three 
hours.  The evidence revealed that the veteran thrashed about 
and screamed to such an extent that he and his wife had slept 
in separate bedrooms for the last 15 years.  The lay 
statements from his children also showed that the veteran's 
screams were loud enough to wake everyone in the household.  
Although the veteran had been treated with Lorazepam and 
Valium in the past, these nightmares occurred at least a few 
nights, and frequently every night of the week.  

Significantly, as the December 2001 letter from his private 
physician made clear, the veteran's increased panic and 
difficulty in adapting to stressful circumstances was mainly 
due to his underlying [PTSD].  

The veteran's wife expanded on the veteran's symptoms in the 
August 2001 Notice of Disagreement.  She noted that the 
veteran suffered from severe panic attacks when left alone 
for even short periods of time.  After one incident where he 
was unable to breathe and was found clutching his chest, he 
had to be taken to the emergency room and was diagnosed with 
a panic attack disorder.  

The VA examiners also noted that the veteran's symptoms of 
irritability had increased since the [Persian Gulf] War and 
that the veteran was able to manage his PTSD symptomatology, 
in general, while working, but that his symptoms had gotten 
worse since he retired.  

Thus, in the instant case, the Board finds that the after the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission are considered, a 70 
percent rating is more appropriate in this case.  38 C.F.R. 
§  4.126(a).  

However, the medical evidence of record does not show that 
the veteran currently exhibits symptoms sufficient to support 
the assignment of a rating greater than 70 percent, such as 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, which 
are due to his service-connected PTSD.  


III.  Residuals of a cold injury to the feet

As a preliminary matter, the Board notes that service 
connection for residuals of frozen feet was previously denied 
by a rating decision dated June 1989, but that the RO 
characterized the veteran's latest application as that of a 
new claim of service connection for the residuals of a cold 
injury to the feet.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Additionally, the Board notes that the veteran's service 
medical records are not available, and that the veteran is 
also afforded the presumptions available to a combat veteran 
under 38 U.S.C.A. § 1154(b).  

That is, although there is no official record of the veteran 
suffering from trench foot or frozen feet during service or 
upon liberation, the veteran's lay statements in that regard, 
as well as the lay statements of his wife and children are 
sufficient to establish that he suffered some form of cold 
injury or exposure to the feet during service.  

The Board specifically finds that the lay statements are 
credible in this regard.  Further, these statements are not 
patently inconsistent with the circumstances, conditions or 
hardships of the veteran's combat wartime service, in 
particular, the marching for a total of 18 days from Stalag 
17b to another prison camp in Braunau, Austria, prior to the 
veteran's liberation.  38 U.S.C.A. § 1154(b).  

Additionally, the record shows that the veteran did complain 
of having foot pain, numbness and tingling of his toes on his 
June 2001 VA examination.  

However, the VA examiner found, based on his review of the 
case, that there was some other cause for the veteran's 
symptoms besides cold exposure.  The examiner noted that 
examination findings did not show that he had suffered a cold 
injury productive of current residuals in that there were no 
atrophic changes of the skin or nails or evidence of 
hyperhidrosis or arthritis.  Accordingly, the examiner 
concluded that the veteran's symptoms were not due to cold 
exposure.  

Therefore, absent medical evidence to support the assertions 
that the veteran suffers from current disability due to a 
cold injury of the feet in service, the Board finds that 
service connection is not warranted in this case.  



ORDER

An increased schedular rating of 70 percent, but not more, 
for the service-connected PTSD is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

Service connection for the residuals of a cold injury to the 
feet is denied.  



REMAND

In light of the assignment of a 70 percent rating for the 
service-connected PTSD, the Board finds that a de novo review 
by the RO as to whether the veteran is entitled to total 
compensation rating based on individual unemployability 
(TDIU) is required.  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001); and Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board notes that the appellant has averred that the 
veteran's PTSD symptomatology renders him unemployable.  In 
Roberson v. Principi, the Federal Circuit rejected VA's 
argument that, because the appellant never specifically 
requested TDIU in his original claim, he could not have filed 
a TDIU claim despite his submission of evidence regarding his 
unemployability.  

All indicated development should be undertaken in this 
regard. The Board notes that the examinations currently of 
record did not address the question of whether the veteran 
was unemployable due to service-connected disability.  As 
such, the veteran should be provided a new examination.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for the service-connected PTSD 
since 1999.  This should include any 
treatment records from the veteran's 
private treating physician.  After 
securing the necessary release, the RO 
should obtain these records.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected PTSD.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Based on his/her 
review of the case, the VA examiner 
should offer an opinion as to whether the 
veteran is precluded from performing 
substantially gainful employment as the 
result of the service-connected PTSD.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

